In this divorce case plaintiff in his bill of complaint charges defendant with extreme cruelty and asks a decree of absolute divorce. The defendant in her answer denies the material allegations made against her by plaintiff, and in a cross-bill charges plaintiff with extreme cruelty in consequence of which she seeks a decree for separate maintenance. By answer plaintiff denies the material allegations of the cross-bill. Testimony was taken at length in open court and a decree entered dismissing both plaintiff's bill of complaint and defendant's cross-bill, denying relief to either. Both have appealed.
These parties were married in August, 1910. Shortly thereafter plaintiff graduated from a medical college, and, except for his absence in France at the time of the World War, has been practicing medicine and surgery in the State of Michigan. Since his return from France the parties have resided in Detroit, where plaintiff has been successful in his profession. Two sons have been born of this marriage, the older one being past his majority at the time of the hearing in the circuit court, and the younger one is now about 14 years of age. The separation occurred in January, 1931, at which time plaintiff left the home, and the bill of complaint was filed in July following. In his bill of complaint as amended plaintiff charges that defendant is of a jealous, fault-finding, and censorious disposition; that without provocation she has nagged, harassed, and found fault with plaintiff, and that defendant's conduct in this regard became worse during the latter portion of *Page 343 
their cohabitation; that she has deliberately provoked quarrels, and thereby alienated and attempted to alienate the friendship of intimate friends and professional associates of plaintiff; that she has untruthfully stated that certain of plaintiff's patients were afflicted with venereal diseases; that at times in public and also in the presence of their friends defendant in a loud and angry manner upbraided plaintiff and made false charges against him; that without justification she has asserted to numerous people that she was required to work beyond her endurance in and about her household affairs; that plaintiff was mean and niggardly about money matters; notwithstanding he provided for the family a substantial home, furnished it amply, and during much of the time provided domestic help. Plaintiff also charges that defendant unduly interfered with his professional affairs, including the management of his office, and that since the filing of the original bill of complaint she has falsely charged him with improper relations with a married lady employed by plaintiff as an office assistant. There are many other details of alleged cruelty in plaintiff's pleading, including the charge that defendant was overly harsh and domineering in her manner of disciplining the two sons.
Defendant's cross-bill charges plaintiff is extremely haughty, arrogant, and labors under a superiority complex, all of which has caused defendant much humiliation and embarrassment; that for many years he has been cold and unsociable, not only to defendant, but to their acquaintances; that he has been fault-finding with defendant, has continually complained of household expenses; that plaintiff has been penurious, and has insisted upon exclusive charge of all financial matters having to do with *Page 344 
the home, and forced an accounting to him for all moneys expended by defendant; that plaintiff has accumulated substantial sums of money and made investments which he has kept a secret from defendant, and now has the same in his possession, such conduct being a scheme on the part of the plaintiff to cheat and defraud defendant; that plaintiff is of an extremely jealous disposition, and forbade defendant indulging in such social pleasures as dancing, etc.; and defendant further charges that plaintiff has imposed upon defendant by bringing undesirable patients to reside in their home. Defendant also claims that plaintiff used profane language in the home and towards her, and frequently said to her that, if she was dissatisfied, she could get out.
A large number of witnesses testified, and the record discloses blunt conflict in the testimony of the parties themselves as well as in the testimony of witnesses produced by the respective parties. Each of the parties produced some testimony tending to sustain practically every charge made against the other party, with the exception of defendant's charge that plaintiff was unduly intimate with his office assistant. In making disposition of the case, the trial court found that while there was some testimony tending to establish the material charges of the respective parties, still as a whole the proof was not sufficient to satisfy him that either party was entitled to relief. The record before us discloses that the proper result was reached; but we are of the opinion that the more patent reason for so holding is that this record conclusively establishes that each of these parties has persistently assumed a wrong attitude incident to their marital relations. Neither is in court with clean hands, but on the contrary *Page 345 
each is much at fault, and each is nearly equally responsible with the other for their domestic difficulties. We find so many of the charges made by each against the other established by the testimony that no other result would be justified in equity than to deny relief to either.
"A wife's bill and husband's cross-bill for divorce on the ground of extreme cruelty should both have been dismissed where the record on appeal shows that they were both guilty of extreme cruelty, and it is immaterial that one may have been more in fault than the other; there being no law of comparative cruelty in divorce cases." Legatski v. Legatski (syllabus),230 Mich. 186.
See, also, Cook v. Cook, 245 Mich. 339.
The decree entered in the circuit court is affirmed, without costs to either party.
NELSON SHARPE, C.J., and WIEST and BUTZEL, JJ., concurred with NORTH, J.